DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 27 May 2022.  As directed by the amendment: claims 2-5, 7-8, 10-11, 14, 16-18, 20, and 25-28 have been amended; claims 1, 6, 9, 15, and 30 have been cancelled; and claim 31 has been added. Thus, claims 2-5, 7-8, 10-14, 16-29, and 31 are presently pending in this application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action. 
Reasons for Allowance
Claims 2-5, 7-8, 10-14, 16-29, and 31 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Tuttle (US 5539162), fails to disclose or make obvious a device as described in claims 17 and 26. Specifically, Tuttle fails to disclose or make obvious a device with a flexible sleeve further comprising “a flange disposed at the first end of the flexible sleeve, the flange surrounding the opening and having an adhesive surface, the adhesive surface configured to directly attach to a dressing or surface at the insertion site such that the flange encircles the catheter,” “the adhesive surface further configured to detach from the dressing or surface in response to a peeling force applied by a user to the flange,” and “the flap configured to open to allow access to one or more connectors coupled to the catheter and disposed within the flexible sleeve when the adhesive surface is attached to the dressing.” Tuttle teaches a flexible sleeve (18; Fig. 1) the encloses a medical line and comprises a closure on at least one of the ends of the sleeve but fails to teach or make obvious an adhesive surface that directly attaches to the insertion site or a flap as required by the claim. The device of Tuttle is intended as a stethoscope cover (Abstract) and would not be obvious to a person of ordinary skill in the art to modify to incorporate a flange with an adhesive surface or a flap because neither of these features would be of utility in a stethoscope cover. 
The closest prior art of record, Fitzgerald et al (US 2013/0012883), fails to disclose or make obvious a device as described in claims 17 and 26. Specifically, Fitzgerald fails to disclose or make obvious a device with a flexible sleeve further comprising “a flange disposed at the first end of the flexible sleeve, the flange surrounding the opening and having an adhesive surface, the adhesive surface configured to directly attach to a dressing or surface at the insertion site such that the flange encircles the catheter,” “the adhesive surface further configured to detach from the dressing or surface in response to a peeling force applied by a user to the flange,” and “the flap configured to open to allow access to one or more connectors coupled to the catheter and disposed within the flexible sleeve when the adhesive surface is attached to the dressing.” Fitzgerald teaches a flexible sleeve (1; Fig. 1) with a flap (19; ¶0069 – “a substantially flat strap 19”) configured to open to allow access to a connector (7) disposed within the sleeve (1). A user has an insertion site covered by a dressing (15; ¶0065 – “a traditional removable bandage 15”) but Fitzgerald explicitly teaches away from providing an adhesive that attaches to the insertion site (¶0011) because adhesives from prior art “often leave adhesive residues that are irritating to the skin.” In addition, Fitzgerald further fails to teach or make obvious a flange with the adhesive surface. The device of Fitzgerald is intended to provide a long-term cover for an external PICC line or central venous catheter (Abstract) and would therefore not be obvious to modify to a person of ordinary skill in the art to incorporate a flange that is attached to the dressing of user because doing so would require replacement over a shorter period of time than intended. 
The closest prior art of record, the CareAline PICC Line Sleeve (hereinafter “the CareAline sleeve”), fails to disclose or make obvious a device as described in claims 17 and 26. Specifically, the CareAline sleeve fails to disclose or make obvious a device with a flexible sleeve further comprising “a flange disposed at the first end of the flexible sleeve, the flange surrounding the opening and having an adhesive surface, the adhesive surface configured to directly attach to a dressing or surface at the insertion site such that the flange encircles the catheter,” “the adhesive surface further configured to detach from the dressing or surface in response to a peeling force applied by a user to the flange,” and “the flap configured to open to allow access to one or more connectors coupled to the catheter and disposed within the flexible sleeve when the adhesive surface is attached to the dressing.” The CareAline sleeve teaches a flexible sleeve with a “flap” in the form of a second top layer of the sleeve that allows selective access to one or more connectors couplable to a catheter. However, the CareAline sleeve fails to teach or make obvious a flange disposed at a first end, a closure at a second end, or an adhesive surface configured to directly attach to a dressing or surface at the insertion site. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 17 and 26. Claims 2-5, 7-8, 10-14, 16, 18-25, 27-28, and 31 are allowed for incorporating the above allowable elements due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783